Citation Nr: 0810962	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to February 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In January 2005, the veteran submitted a written request for 
a local hearing with a Decision Review Officer.  He withdrew 
this request in writing and instead opted for an informal 
conference.  See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  There is no competent medical evidence demonstrating that 
a current back disability is causally or etiologically 
related to any injury or incident in service, nor is there 
evidence of arthritis within one year of separation.


CONCLUSION OF LAW

A back disability is not related to active military service, 
nor may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1131, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in April 2004 and June 2004, 
prior to the initial decision on the claim in September 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

VCAA notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of the letters sent to the veteran in 
April 2004 and June 2004.  These letters advised the veteran 
of the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, these letters expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. 
App. at 120-121.  A March 2006 letter notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA evidentiary development in the case at hand indicates that 
the appellant's service medical records were likely 
destroyed, presumably been lost in a 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri. VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board also recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in such cases.  See id.; Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In response to an April 2004 records request, the NPRC 
notified the RO that the veteran's records were destroyed in 
the fire and that there were no service medical records or 
Surgeon General's Office records.  The RO was told that an 
"MO5" request could be submitted if the veteran was treated 
and the necessary information could be supplied.

The June 2004 VCAA letter notified the veteran that his 
records were believed to have been destroyed in the NPRC fire 
and requested that he fill out and return the enclosed NA 
Form 13055, "Request for Information Needed to Reconstruct 
Medical Data."  He was expressly notified that he needed to 
complete this form in as much detail as possible in order for 
his claim to be processed.  The claims file reflects that the 
veteran did not submit the requested form, and VA was 
therefore unable to make further records requests on his 
behalf.  

The Board believes that the heightened duty to assist has 
been satisfied in this case, as the RO made every records 
request that was available based on the information of 
record.  The remaining inquiry could not be made without the 
veteran's cooperation.  The veteran was properly notified 
that his service medical records had been destroyed and of 
the actions he needed to take in order to attempt to recreate 
the information contained in these records.  He did not 
comply with VA's instructions.  The duty to assist is not 
always a one-way street; in order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establishing entitlement to benefits.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Kowalski 
v. Nicholson, No. 02-1284 (Jun. 8 2005).   

Nonetheless, the Board does not believe that the veteran's 
claim is ultimately prejudiced by the lack of service medical 
records demonstrating an in-service injury.  As will be 
discussed below, the Board finds that the competent evidence 
of record demonstrates that, for the purpose of discussion, 
if the veteran's claimed in-service back injury is conceded, 
there is still no etiological link between an in-service back 
injury and the veteran's current disability.  In this 
respect, the absence of these records does not prejudice the 
veteran since the Board will assume that the veteran injured 
his back in service and a VA examination was conducted.  
Therefore, the Board believes that remanding the veteran's 
claim in order to request records that will merely confirm 
what has already been conceded will produce unreasonable 
delay and will confer no additional benefit upon the veteran.  
Such remands are to be avoided.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
this appeal based on the evidence that is currently of 
record.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence that pertinent to 
the claim, including VA medical records, private medical 
records, Social Security Administration records, and a May 
2005 VA examination report.  

While the veteran's representative has requested another 
examination in light of additional medical evidence that has 
been added to the record, the Board does not believe another 
examination is necessary.  These added records are not 
contemporaneous records of in-service treatment but are 
merely the veteran's subsequent descriptions of his medical 
history when seeking treatment for his current back 
disability.  Moreover, there also does not appear to be any 
specific information in these records that the veteran did 
not tell the VA examiner in May 2005.  The Board does not 
believe that there is any reason to remand this claim in 
order to schedule another examination or obtain another 
opinion.  Therefore, the duties to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claim on the merits.

Analysis

In general, service connection is warranted on a direct basis 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  
To prevail on the issue of direct service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.

With respect to the question of whether the veteran has a 
current back disability, a March 1999 radiology report notes 
minimal degenerative hypertrophic osteophytic bone spurring 
and includes an impression of minimal lumbar spondylosis.  A 
June 1999 spectral bone scan finds moderate to marked 
degenerative changes in the lumbar spine as well as the right 
sacroiliac joint with no direct evidence of fracture.  The 
May 2005 VA examination report finds lumbar scoliosis.  
Various medical records also diagnose rheumatoid arthritis 
with breakthrough low back pain.  In providing competent 
medical evidence of current disability, this evidence 
satisfies the first requirement of the veteran's direct 
service connection claim.

As discussed above, the veteran's service medical records 
were likely destroyed in a fire and are unavailable for VA 
review.  The veteran has repeatedly stated that he injured 
his back at Camp Page while serving in Korea around 1958 and 
that he was sent to Ascom City Hospital for about 10 days.  
Significantly, a March 1993 private medical record notes that 
the veteran fell down a mountain side while in the USA 
(presumably, the "United States Army") resulting in a bad 
low back strain which occasionally flares up again.  He was 
told at the time that there was no fracture or dislocation.  
The Board specifically notes that these statements were made 
in connection with the veteran's claim for Social Security 
Disability benefits and that he had no incentive to falsely 
report having injured his back while in the military.  An 
August 1999 VA medical treatment record notes that the 
veteran reported a remote history of falling down some steps 
in the military and injuring his back.  The record states 
that the veteran sought treatment but never filed a service 
connection claim.    

The Board considers the veteran competent to give evidence 
about matters of which he has personal knowledge; for 
example, he is competent to report that he injured himself 
during service or that he experienced certain symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, the veteran is 
competent to testify that he fell and injured his back during 
service.  The Board also considers the veteran's evidence 
credible, as it was first recorded more than eleven years 
before the veteran filed for service connection and was not 
offered in situations in which it was to his benefit to claim 
he had been injured in the military.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
In recognition of the Board's heightened duty to consider the 
benefit of the doubt in this claim, the Board believes that 
the veteran's lay testimony is sufficient to establish that 
he injured his back during service.

The Board will next determine whether the competent evidence 
of record establishes that there is a connection between the 
veteran's in-service injury and his current disability.  To 
this end, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, while the Board was 
able to accept the veteran's lay testimony that he fell and 
injured his back during service as competent evidence of an 
in-service injury, it cannot accept the veteran's lay opinion 
that his current back disability is related to the in-service 
injury as competent medical nexus evidence.  

Upon review of the claims file, the Board notes that the May 
2005 VA examination report is the only professional medical 
etiology opinion of record.  This report is quite detailed, 
including a review of the veteran's claims file and a 
discussion of the examination findings and pertinent medical 
history.  Even though the veteran's service medical records 
were not available, the examiner was able to form an opinion 
based on the veteran's statements regarding his medical 
history and on the results of a thorough physical examination 
and review of x-rays.  

The veteran reported being hospitalized for approximately 
seven days after slipping down a hillside in Korea.  He was 
told that he had a "twisting" of his L5 lumber vertebra.  
He was later sent back to his unit once the pain subsided and 
he was able to perform his duties.  The veteran claimed he 
never fully recovered; nevertheless, he performed his duties 
until the end of his service and went on to have a productive 
career.  He reported that he never missed work because of 
back pain and never sought formal treatment.  

On examination, the veteran presented as a frail elderly man 
with obvious rheumatoid changed.  Upon standing, he had what 
appeared to be a right lumbar scoliosis, but he appeared 
compensated and his shoulders were level.  He had somewhat 
kyphotic posture.  There was tenderness to palpation at the 
lumbosacral junction.  There was some paraspinal muscle spasm 
but no tenderness was noted.  The veteran's range of motion 
was observed to be limited by pain and fatigue.  Neurological 
examination revealed the veteran to be grossly neurologically 
intact.  Gait was visualized to be slow and slightly 
unsteady, and the veteran walked with a very rigid spinal 
posture and exaggerated lumbar kyphosis.

X-rays were performed and reviewed, and the examiner noted 
that the veteran appeared to have lumbar scoliosis which 
appeared to have an idiopathic type of curvature.  The 
examiner stated that no significant degenerative changes were 
noted, suggesting degenerative scoliosis.  The examiner also 
noted that there was no evidence of previous trauma to 
suggest post-traumatic scoliosis.  On oblique radiograph, 
there did not appear to be significant foraminal stenosis, 
and the overall disc height was maintained with the exception 
of the L4-5 and the L5-S1 disc spaces.  There did not appear 
to be any significant anterior retrolisthesis of these 
vertebrae, but there did appear to be a slight sagittal as 
well as coronal plane deformity, primarily at L5.  

While the examiner found it difficult to sort out how 
debilitating the veteran's back condition was on the face of 
his rheumatic condition, he concluded that the veteran's 
examination and history without question demonstrate that he 
does have significant disability as a result of his back 
condition.  He also concluded, however, that it was less 
likely than not that the veteran's current back disability 
was related to his military service.

The VA examiner's impression was that the veteran had chronic 
back pain with lumbar scoliosis.  He noted that the in-
service injury described by the veteran as slipping down a 
hillside could easily have resulted in a traumatic disc 
herniation or ligamentous injury, but without any 
documentation of any neurologic deficits or any examination 
findings suggesting significant ligamentous injury and no 
formal treatment such as bracing or permanent medical 
profile, the examiner was unable to say what the significance 
of the in-service injury was.  He did, however, ultimately 
conclude that this injury was less likely than not related to 
service.  The examiner noted that the fact that the veteran 
was told that his lumbar 5 vertebra was "twisted" at the 
time of the 1959 injury suggested that his scoliosis pattern 
was recognized by the doctors who treated the veteran during 
service, implying that the veteran's back condition was an 
idiopathic type of curving in general.  The fact that no 
treatment was initiated in service also suggested to the 
examiner that the veteran's scoliosis was thought to be an 
idiopathic curve at the time.  The examiner suspected that a 
more aggressive treatment would have been initiated if the 
in-service injury had been traumatic scoliosis.  The examiner 
also stated that the natural history of idiopathic scoliosis 
is to likely progress to degenerative disc changes leading to 
possible chronic low back pain.  

The Board considers this portion of the opinion, finding that 
the veteran's back condition was not related to service, to 
be highly probative to the issue at hand, as it was offered 
by a medical expert with the proper expertise, education, and 
training to examine the veteran and render the requested 
opinion.  See Espiritu, supra.  Even though the veteran's 
service medical records were not themselves available for 
review, the examiner was nonetheless able to draw a 
conclusion that could be thoroughly explained and justified 
based on the evidence that is of record.  In particular, it 
appears that the examiner was able to infer from his own 
findings, including a grossly normal neurologic examination 
and a lack of significant degenerative changes on x-rays, 
that the veteran's scoliosis was idiopathic rather than 
traumatic.  Thus, while the examiner's opinion partly relies 
on the veteran's own description of what he was told by 
doctors during his course of treatment, it is also based on 
current, objective findings that are consistent with 
idiopathic, but not traumatic, scoliosis.  

The Board also considered the portion of the examiner's 
opinion allowing for "the possibility that the injury 
precipitated the natural course of events and/or accelerated 
the [veteran's] condition" as suggesting possible 
entitlement to service connection based on aggravation.  This 
aspect of the opinion, however, is too speculative and is 
therefore not sufficient to justify a finding that the 
veteran's in-service fall aggravated his scoliosis, as it 
indicates a mere possibility rather than any probability.  
See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of 'may' also implies 'may or may not' and 
is too speculative to establish medical nexus); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  

Therefore, based on the competent medical opinion finding a 
link between the veteran's in-service back injury and his 
current back disability, direct service connection must be 
denied.

With respect to the question of presumptive service 
connection, the Board notes that a preponderance of the 
evidence discussed above finds any degenerative changes to 
the veteran's lumbar spine to be minimal.  Furthermore, the 
veteran has neither alleged nor informed the VA of the 
existence of post-service medical evidence demonstrating that 
he actually had arthritis within one year of his separation 
from service.  Instead, the evidence suggests that the 
veteran did not suffer a fracture or disc injury as a result 
of his in-service fall and that, while he may have 
experienced occasional flare-ups of back pain that may or may 
not have been related to his in-service injury, he was not 
diagnosed with arthritis of the low back in service or within 
one year of separation.  Therefore, entitlement to 
presumptive service connection for arthritis of the low back 
must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow this claim through application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


